Filed 6/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 114







Robin F. Medalen, 

n/k/a Robin F. Rosendahl, 		Plaintiff and Appellant



v.



Carter P. Medalen, 		Defendant and Appellee







No. 20130403







Appeal from the District Court of Barnes County, Southeast Judicial District, the Honorable John T. Paulson, Judge.



AFFIRMED.



Per Curiam.



Constance L. Triplett, P.O. Box 5178, Grand Forks, N.D. 58206-5178, for plaintiff and appellant.



Joanne H. Ottmar, P.O. Box 1397, Jamestown, N.D. 58402-1397, for defendant and appellee.

Medalen v. Medalen

No. 20130403



Per Curiam.

[¶1]	Robin Medalen appeals from an amended judgment finding her in contempt of court and ordering her to pay costs and expenses of $900 to Carter Medalen for violating the terms of the parties’ divorce judgment.  The amended judgment is affirmed under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers